              Case 3:19-cr-05244-AJB Document 55 Filed 04/27/20 PageID.149 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                          D
                                         UNITED STATES DISTRICT Co                                             APR 2 7 2020
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA
                                    V.
        MAXI YADIMIR GONZALEZ-PUEBLA (I)
                                                                       Case Number:         3:19-CR-05244-AJB

                                                                    NORA HIROZA WA, FEDERAL DEFENDERS
                                                                    Defendant's Attorney
USM Number                          91936-298
• -
THE DEFENDANT:
lZl pleaded guilty to count(s)           ONE (I) OF THE INFORMATION

      was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                   Count
8:1324(a)(l)(A)(ii) Transportation Of Certain Aliens                                                                     1




     The defendant is sentenced as provided in pages 2 through                2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

!Zl   Count(s)    REMAINING                                   are         dismissed on the motion of the United States.

!Zl   Assessment: $100.00 - REMITTED


lZl   NTA Assessment*:$ 5,000 - REMITTED
      The Court finds the defendant indigent
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
lZl   Fine waived               D Forfeiture pursuant to order filed                                            , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                     ON. ANTHONY J. B
                                                                    UNITED STATES DI
           Case 3:19-cr-05244-AJB Document 55 Filed 04/27/20 PageID.150 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MAXI Y ADIMIR GONZALEZ-PUEBLA ( 1)                                                               2
CASE NUMBER:              3: l 9-CR-05244-AJB




                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 •     The court makes the following recommendations to the Bureau of Prisons:




       The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
             at                             A.M.              on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ----------------
at
     ------------ ,                         with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 19-CR-05 244-AJB
